Citation Nr: 0729982	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
peripheral neuropathy was manifest during active service nor 
that it developed as a result of an established event, 
injury, or disease during active service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2003 and December 2004.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Adequate opportunities to submit evidence 
and request assistance have been provided.  An additional 
letter advising the veteran of VCAA requirements was sent in 
March 2006.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  This notice 
was provided to the veteran in March 2006.  

Given the thorough review of the claim in the August 2006 
Supplemental Statement of the Case, any failure in the timing 
of full and complete VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  There has been no prejudicial error in the duty 
to inform the veteran.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).  

As to the duty to assist, all private medical records 
identified by the veteran have been obtained consistent with 
38 C.F.R. § 3.159.  Personnel and service medical records 
have been obtained.  Despite the veteran's claim that the 
personnel records may have been destroyed in a fire, the 
record reflects an apparently complete 201 file.  The veteran 
has submitted information regarding Fort McClellan, not yet 
reviewed by the RO, with a waiver of initial RO 
consideration.  This will be considered by the Board.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

Certain disorders associated with herbicide agent exposure in 
service, including type II diabetes mellitus and acute and 
subacute peripheral neuropathy, may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307.  Acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  A note under 38 C.F.R. § 3.309(e) that 
states, for the purposes of that section, "the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background

Although the veteran contends that he was exposed to Agent 
Orange, it is not alleged that he served in Vietnam.  Rather, 
as noted, he alleges that he was exposed to herbicides in the 
course of performing his duties at Fort McClellan.  Service 
personnel records reflect that he was stationed at Fort 
McClellan in the United States before being transferred to 
Germany, where he posted from August 1966 to February 1968.  
He served as a bread baker at Fort McClellan and a cook in 
Germany.  He was evaluated in early 1966 for syncopal 
episodes precipitated by becoming over-heated.  He had 
experienced similar episodes prior to service and had been 
evaluated by a private physician.  The diagnosis was syncope.  
The veteran was returned to full duty.  There were no 
notations of peripheral neuropathy.  During his January 1968 
separation physical examination, he did not complain of 
peripheral neuropathy and the clinical examination shows no 
related abnormality.  

Findings of peripheral neuropathy are first noted in 
treatment reports from Smithfield Heart Association dated in 
November 1996.  Treatment records since that time are replete 
with reference to the diagnosis of peripheral neuropathy.  
The records also reflect that the disease is variously 
characterized as diabetic neuropathy and reflect that 
diabetes was poorly controlled at times.  

The veteran has submitted private records from several 
providers, including M.L. Z., M.D., F.C. W., M.D., Duke 
University, Carolina Cardiovascular Surgical Associates, 
Johnston Memorial Hospital, and Raleigh Neurological 
Associates, all dated after the initial diagnosis.  These 
show treatment for other health problems primarily, related 
to cardiovascular problems and diabetes.  Dr. Z.'s records 
date from 1999.  She indicated in an April 2005 statement 
that she had been the veteran's primary care physician for 
the prior four years, and that he was under excellent 
diabetic control over that time.  She stated that the veteran 
suffered from severe polyneuropathy.  She noted that he 
reported to her that he was stationed at a fort in Alabama in 
1966 where the military manufactured Agent Orange, and that 
he may have been exposed to Agent Orange at the fort.  She 
also noted that he reported that although he was diagnosed 
with diabetes in 1994, he felt he had signs of neuropathy 
prior to that time.  Dr. Z. stated that she had investigated 
the symptomatology surrounding exposure to Agent Orange, and 
that she felt that with the veteran's history and 
presentation it was very likely that he may have been 
exposed.  

Records from the Social Security Administration reflect that 
the veteran was deemed disabled in 2001 due to heart disease 
and diabetes.  

The veteran has also submitted letters from his wife and son 
which indicate that they remember that the veteran had 
problems which they believed represented neuropathy for many 
years since service.  The veteran has also submitted a copy 
of his prescription list from CVS pharmacy dated in April 
2006.  

In August 2007, the veteran also submitted an excerpt from an 
internet site that indicates that Fort McClellan, closed in 
1999, was one of the principal chemical and biological 
training centers for the defense Department.  It was noted 
that those using the chemical were required to train in a 
sealed chamber and wearing full protective gear.  

The veteran cannot avail himself of the aforementioned 
presumption of exposure since he did not serve in Vietnam 
during the specified time period.  38 C.F.R. § 3.307, 3.309.  
The Board must thus evaluate this claim on a non presumptive 
basis, consistent with Combee, supra.  

Service medical records reflect no complaints or treatment 
for peripheral neuropathy.  Moreover, neither the service 
medical records nor the personnel records reflect that the 
veteran was involved in any activity which would be 
consistent with exposure to Agent Orange.  Medical records 
reflect that he was diagnosed with peripheral neuropathy in 
about 1996, approximately 30 years after service separation.  
He has produced no evidence of actual exposure to Agent 
Orange, and there is no official documentation of exposure.  

Based upon the evidence of record, the Board finds peripheral 
neuropathy was not manifest during active service and did not 
develop as a result of an established event, injury, or 
disease during active service.  Service medical records are 
negative for any complaint, diagnosis, or treatment for these 
disorders and VA and private medical records show these 
disorders were first manifest many years after service.  

The veteran has provided no probative information indicating 
how he might have been exposed to herbicides during his tour 
of duty at Fort McClellan as a bread baker.  His service 
personnel record does not show that he was exposed to 
herbicides.  Dr. Z.'s opinion, inasmuch as it was based upon 
the veteran's reported history of exposure which has not been 
confirmed or even deemed likely, is of insufficient probative 
weight to establish exposure to herbicides under the 
circumstances.  The statement does not relate the present 
peripheral neuropathy to a confirmed or likely instance of 
exposure, but to the veteran's assertion that he was exposed.  
In other words, it is in essence the product of a history 
provided by the veteran.  Statements based on history as 
provided the claimant are of no probative value.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) [the Board is not 
required to accept doctors' opinions that are based upon the 
claimant's recitation of medical history]; and Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant document that would have enabled him to form an 
opinion on service connection on an independent basis].  
Furthermore, there is no indication that the author had the 
benefit of review of the claims file or other documented 
medical history.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Without a review of the record, an opinion on the etiology 
of the underlying condition can be no better than the facts 
alleged by the veteran).  Finally, the Board also notes that 
the veteran has been denied service connection for diabetes 
mellitus.  To the extent that the veteran believes the 
neuropathy is secondary to diabetes, that assertion is not 
supportive of the claim.  

Thus, no persuasive information has been provided indicating 
how peripheral neuropathy, first diagnosed decades after 
service, may be related to an established event, injury, or 
disease in service.  As to the veteran's assertions, and the 
statements of his wife and son, although they are considered, 
these individuals are not licensed medical practitioners and 
are not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


